Citation Nr: 1228626	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This appeal arises from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The Veteran claims that he suffers from PTSD as the result of in-service stressors, and therefore service connection is warranted for an acquired psychiatric disorder.

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As is particularly relevant here, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  Under this amendment, if a veteran's claimed stressor is related to his fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD related to the claimed stressor, then the veteran's lay testimony may alone be sufficient to establish the occurrence of the claimed in-service stressor, so long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Finally, 38 U.S.C.A. §  1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran has submitted lay testimony describing multiple instances in which he witnessed actual and threatened death and serious injury, threats to his and others' physical integrity, and his own responses of fear and horror.  These instances are described in lay statements and treatment notes of the VA social worker in the record.  Accordingly, there is evidence that the Veterans' claimed stressors are related to his fear of hostile military or terrorist activity.  The Board recognizes that this appeal was certified to the Board prior to the amended regulation.  The Board finds that the RO/AMC must make a finding on whether any claimed stressors related to the Veteran's fear of hostile military or terrorist activity are consistent with the places, types, and circumstances of the Veteran's two tours of duty in Iraq.

However, in order for the Veteran's lay testimony alone to be sufficient to establish the occurrence of the claimed in-service stressors under the amended regulations, a VA psychiatrist or psychologist must confirm that the claimed stressors are adequate to support a diagnosis of related PTSD.  The claims file contains only one VA psychiatrist report, consisting of an incomplete evaluation that failed to discuss the Veteran's claimed stressors in relation to his PTSD.  While the social worker was competent to describe the veteran's subjective symptoms, she did not possess the requisite medical expertise needed to render either a diagnosis of PTSD or a competent opinion regarding medical causation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, the Veteran's VA treatment records repeatedly reference the Veteran's PTSD symptoms.  The VA psychiatrist diagnosed the Veteran with PTSD and assigned a Global Assessment Function score of 55.  The VA social worker described the Veteran's PTSD symptoms as relating to the described stressors.  The Veteran provided multiple detailed statements of his stressors, as well as an explanation for the negative answers given on his post-deployment questionnaire.  However, there has been no VA examination based on a review of the entire claims file addressing whether there is a diagnosis conforming to DSM-IV, or providing an opinion as to the etiology of the symptoms and whether they are related to the Veteran's military service.

Accordingly, the Board finds it appropriate to remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his acquired psychiatric disorder, to include whether it is related to the Veteran's military service.  See 38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Finally, the most recent treatment record in the claims file is dated December 2009.  That note stated that the social worker would be seeing the Veteran again in six weeks, indicating that outstanding treatment records may exist.  On remand, all relevant VA and private treatment records shall be obtained to the extent available.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any private or VA healthcare provider who has treated him for psychiatric disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records not already associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Make a determination on whether any claimed stressor related to the Veteran's fear of hostile military or terrorist activity is consistent with the places, types, and circumstances of his service (i.e., military occupational specialty, period of service, geographic location, and the unit and facilities to which he was assigned).  

3.  After the above development has been completed, schedule the Veteran for a psychiatric examination to be performed by a VA psychiatrist or psychologist (henceforth, "examiner") for the purpose of determining the etiology of any psychiatric disorder found.  The examiner should review the complete file, including the VA treatment records, and the Veteran's statements of record.  The examination report must reflect that such review was conducted.  The examiner should address the following:

(A) The examiner should list all psychiatric disorders found in the record and on examination.  For each diagnosis found, provide an opinion as to whether it meets the DSM-IV diagnostic criteria.  

(B)  The examiner should list all stressors and psychiatric symptoms reported during examination, as well as those reported in the VA treatment records and by the Veteran in lay statements of record, including being in fear of his life due to the attack on his convoy.  

(C)  If a diagnosis of PTSD is deemed appropriate, the examiner should identify the specific stressor(s) that sufficiently supports that diagnosis assuming the occurrence of the stressor for purposes of this examination.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or greater) that PTSD is related to a reported service stressor.

(D)  If a psychiatric disability other than PTSD is diagnosed (such as anxiety, depression, etc.), the examiner must identify such diagnosed psychiatric disability.  Thereafter, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any currently present disability is attributable to service, to include any incident of service.  

The examiner should provide a complete rationale for the opinion.  Such rationale must include a discussion of the Veteran's post-service medical records, sound medical principles, and the assertions/lay statements made by the Veteran.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

